Citation Nr: 1227928	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease at L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This appeal comes before the Board of Veterans Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record reflects that the issue of service connection for left lower extremity radiculopathy, which had previously been on appeal, was granted by rating action dated in October 2010.  This is the full grant of this benefit, and it is no longer for appellate consideration.  Service connection for posttraumatic stress disorder (PTSD) was granted by rating decision in May 2011.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated in a July 2012 Informal Hearing Presentation, the Veteran asserts that his service-connected low back disorder has increased in severity since the most recent VA examination in this regard, and warrants a higher rating.  It is maintained that he is unable to secure or maintain any gainful employment as the result of service-connected disabilities, and that a total rating based on unemployability should be granted.  

Review of the record discloses that the Veteran's spine was most recently evaluated for VA compensation and pension purposes in April 2009.  Subsequent VA outpatient records dating through May 2011 reflect that he receives intermittent follow-up in this regard for complaints of pain.  The Board thus finds that another VA spine examination is necessary to ensure that the Veteran's service-connected low back disorder is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2012); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when previously rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

As to the claim for a total rating based on individual unemployability, the record reflects that service connection has more recently been granted for left lower extremity radiculopathy and PTSD.  As such, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Court has held that an unemployability claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia, 7 Vet. App. at 294, citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In this case, there has not been any overall assessment as to whether the appellant is considered unable to obtain or maintain gainful employment due to service-connected disabilities.  As such, the record is not sufficiently developed as to this matter.  The Board thus finds that a VA examination is warranted.

Additionally, the evidence indicates that the Veteran receives VA outpatient treatment for disorders that include service-connected disabilities.  The most recent records in the claims folder date through May 2011.  As such, VA records dating from June 2011 through the present should be requested and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from June 2011 and associate with the claims folder.  

2.  Schedule the Veteran for an examination to evaluate the severity of the service-connected degenerative disc disease of the lumbosacral spine.  The claims folder should be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Rrationale is requested for the opinion provided. 

3.  After taking any further development deemed appropriate, readjudicate the claim.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


